                                                                           Page 1 of 2


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION



DAVID GRAHAM,
        Plaintiff,

v.                                                  Case No. 3:19cv3711-RV-HTC

ASSISTANT WARDEN JANE DOE,
OFFICER JANE DOE,
ASSISTANT WARDEN JANE DOE,
        Defendants.

                                           /

                                      ORDER

        This case is before the Court based on the Magistrate Judge’s Report and

Recommendation (Doc. 13). Having considered the Report and Recommendation,

and allowing time for objections to be filed---no objections have been filed---I have

determined that the Report and Recommendation should be adopted. Accordingly,

it is

        ORDERED that:

        1.    The Magistrate Judge’s Report and Recommendation (Doc. 13) is

              adopted and incorporated by reference in this Order.
                                                                           Page 2 of 2




      2.    Plaintiff’s amended complaint (Doc. 12) is DISMISSED under 28

            U.S.C. §§ 1915A(b)(1) and 1915(e)(2) for failure to state a claim,

            failure to prosecute, and failure to follow orders of the Court.

      3.    The clerk is directed to close the file.

      DONE AND ORDERED this 31st day of March, 2020.



                         s/ Roger Vinson
                         ROGER VINSON
                         SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3711-RV-HTC
